535 P.2d 677 (1975)
KITCHEN FACTORS, INC., Appellant,
v.
E.T. and Y.S. BROWN, Respondents.
No. 7825.
Supreme Court of Nevada.
May 21, 1975.
Paul J. Williams, Reno, for appellant.
Jack S. Grellman, Reno, for respondents.

OPINION
PER CURIAM:
Attached to appellant's opening brief, filed November 1, 1974, is an affidavit reflecting service that date upon respondents' counsel. No answering brief has been filed; no extension of time to do so has been sought or granted; thus respondents' answering brief is now more than five months overdue. See NRAP 31(a).
This appeal is set for hearing on October 14, 1975. To indulge respondents further would not only delay final resolution of appellant's claim, but would also preclude our assigning other, more concerned litigants the hearing time now scheduled for this cause. The number of matters we must accommodate on our hearing calendar no longer permits such indulgence.
Accordingly, we elect to treat respondents' failure to file their answering brief as a confession of error. NRAP 31(c); Paso Builders, Inc. v. Hebard, 83 Nev. 165, 426 P.2d 731 (1967); Toiyabe Supply Co. v. Arcade, 74 Nev. 314, 330 P.2d 121 (1958). The judgment in respondents' favor is reversed, with instructions to enter judgment in appellant's favor in the sum of $1,365.72, proper interest, costs, and such attorneys' fees as the district court finds appropriate in light of all services performed by appellant's counsel, including those rendered on appeal.
In accord with NRS 18.060, appellant will be allowed its costs on appeal, upon the proper filing of a cost bill.